Citation Nr: 0218078	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ankle 
disorder, to include torn ligaments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The DD-214 contained in the claims file reflects that the 
veteran had active duty for training from March 2, 1986, 
to July 24, 1986.  The National Personnel Records Center 
(NPRC) has verified additional periods of active or 
inactive duty for training completed by the veteran from 
April 23, 1982, to May 19, 1982, and from August 6, 1988, 
to August 20, 1988.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  On January 
22, 2002, the Board remanded this claim to the RO for 
additional development, and the matter is now properly 
back before the Board for appellate review on its merits.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  There is no competent evidence of record to verify 
that the veteran participated in a period of active or 
inactive duty for training on or around August 17, 1987, 
the purported date of a left ankle injury. 


CONCLUSION OF LAW

A left ankle disorder, to include torn ligaments, was not 
incurred during any period of active or inactive duty for 
training.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.203, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has 
substantially complied with its duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 
5103A; see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds 
that the RO met its duties to notify in this case.  The 
veteran was provided adequate notice as to the evidence 
necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the 
September 1997 rating decision, the January 1999 statement 
of the case, the July 1999, June 2001 and July 2002 
supplemental statements of the case, and in letters from 
the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in 
correspondence dated in June 1997 and July 1999.  Further, 
the Board finds that the RO met its duty to assist by 
making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that 
it contains service medical and VA records, and a record 
of multiple requests and responses concerning the details 
of the veteran's service.  The veteran was also afforded a 
VA examination in May 2001, as well as a hearing held at 
the RO in April 1999.

A review of the claims file shows that the veteran did not 
have "active service."  Rather, he had periods of active 
and inactive duty for training.  Under applicable law, a 
"veteran" is an individual who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1; 
see also Harris v. West, 13 Vet. App. 509 (2000).  The 
term "active military, naval or air service" includes 
active duty, as well as any period of active duty for 
training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned 
was disabled or died from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training includes periods of 
full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Inactive duty for training is duty other than 
full-time duty prescribed for the Reserves or the National 
Guard.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Board also notes that until "veteran" status is 
established for a period of active duty for training or a 
period of inactive duty for training, the presumption of 
soundness and the presumption of aggravation are not for 
application.  See Laruan v. West, 11 Vet. App. 80 (1998), 
rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999); Paulson v. Brown, 7 Vet. App. 466 (1995).    

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury or 
disease incurred in the line of duty.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted where 
the evidence shows that a veteran had a chronic condition 
in service or during an applicable presumption period and 
still has the condition.  38 C.F.R. § 3.303(b).  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of 
continuity of symptomatology after service is required.  
Id.

Congress limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1131.  A service-connection 
claim must be accompanied by evidence that establishes 
that the veteran currently has the claimed disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In the absence of proof of a present disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In light of VA law, then, because the veteran had periods 
of service with the Army Reserve and with the National 
Guard, the threshold requirement in this case is 
verification that the veteran was on either active duty or 
inactive duty for training at the time of his left ankle 
injury.  Without such verification, the Board cannot 
proceed with an evaluation of the veteran's service 
connection claim on its merits.

The evidence of record has established a tentative date 
for the veteran's injury of August 17, 1987.  The veteran 
has reported that he sustained a left ankle injury during 
an annual two-week period of training in the late 1980's, 
and that he was told to report for treatment at a VA 
facility afterwards.  A VA Medical Center (VAMC) record 
from Minneapolis, Minnesota, dated August 21, 1987, (also 
date-stamped August 25, 1987) notes that the veteran was 
seen for evaluation of a left ankle injury, and that he 
stated that the injury was incurred during "field duty" on 
the Monday of that week.  The Board observes that the 
corresponding Monday of that week was August 17, 1987, and 
considers this to be the injury date, in line with the 
RO's prior determination on this point.  

The only evidence contained in the veteran's service 
medical records concerning his ankles is a July 11, 1988, 
private clinic note exempting the veteran from jogging 
because of "chronic ankle pain."  The remaining records 
are negative for any documentation of an ankle problem, 
including a December 1989 National Guard enlistment 
examination record. 

The record reflects that the veteran left the Army 
National Guard and enlisted with the Army Reserve in early 
February 1987 for a seven-year period, but also shows 
reenlistment with the Army National Guard as of mid-
December 1989.  As noted, the veteran's left ankle injury 
was apparently sustained within this window of time, or 
rather, during Army Reserve service.  The NPRC has 
reported, however, that the veteran had no active or 
inactive duty for training with the Army Reserves for the 
entire year of 1987, and that the closest period of 
training afterwards was from August 6, 1988, to August 20, 
1988.  The Board observes that only service department 
records, and not lay testimony, can be relied upon to 
establish service.  See 38 C.F.R. § 3.203.  Accordingly, 
the Board finds that the claim must fail for lack of any 
verified active or inactive duty for training at the time 
of the veteran's left ankle injury.  See 38 C.F.R. §§ 3.1, 
3.6.

There appears to be some consideration in the record as to 
whether the veteran's injury was sustained in August 1987 
or 1988.  The Minneapolis VAMC reported that it has no 
records for the veteran for July or August 1988, but there 
has been a question as to whether its August 21, 1987, 
record may have been incorrectly dated for 1987 instead of 
1988, thus bringing the date of injury near the veteran's 
verified training from August 6, 1988, to August 20, 1988.  
The Board also notes, however, that the July 11, 1988, 
private clinic record noting a "chronic" ankle problem 
contradicts the establishment of an original date of 
injury in August 1988.

The Board acknowledges that when there is an approximate 
balance of positive and negative evidence regarding any 
material issue, the benefit of the doubt is to be resolved 
in favor of the veteran.  See 38 C.F.R. § 3.102.  Even 
assuming that the evidence could be considered to be in 
equipoise (which the Board does not find in this case) as 
to whether the veteran actually injured his left ankle 
during a period of verified active or inactive duty for 
training, the claim would still not survive an evaluation 
on its merits.  

The Board recalls that the service medical records contain 
a December 1989 examination report showing no notation of 
an ankle problem and only normal clinical findings, 
indicative of no residual ankle problem after an injury 
sustained by the veteran in either 1987 or 1988.  The 
veteran, however, has submitted multiple lay statements in 
support of the continuity of a left ankle problem after 
his service.  See 38 C.F.R. § 3.303(b).  Even if the Board 
found these statements to be credible lay observation of 
an ongoing left ankle problem, the Board notes that there 
is still no competent medical evidence in the claims file 
showing any recorded symptomatology, treatment or 
diagnosis of a left ankle problem after service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As to the record of any evidence of left ankle disability 
assessed after service, the Board observes that there is 
only the May 2001 VA examination report.  The Board 
initially observes that this report lists a contradictory 
history of torn left ankle ligaments sustained during a 
physical therapy session in 1989, apparently not reported 
by the veteran as occurring during reserve training, and 
the Board notes that the NPRC has no report of any 
relevant training in 1989.  More importantly, this report 
records a current diagnosis of torn left ankle ligaments.  
The Board observes that the examiner apparently listed 
this diagnosis despite his recorded clinical findings that 
the ankle was not swollen and was "in no sense abnormal 
looking."  Further, the examiner measured range of motion 
as dorsiflexion to 20 degrees and plantar flexes to 45 
degrees, which is considered normal range of motion.  See 
38 C.F.R. Part 4, Plate II (2002).  Finally, a May 2001 x-
ray evaluation for the left ankle also revealed only 
normal findings: bones and joint spaces within normal 
limits, no focal soft tissue swelling and a symmetric 
ankle mortise.  Accordingly, the Board does not find this 
diagnosis to be reliable evidence of a present left ankle 
disability.  
Therefore, even if the Board was to determine that the 
veteran had verified active or inactive duty for training 
at the time of his original injury, thus meeting the 
requirements of qualifying service under VA law, his 
service connection claim would still ultimately have to 
fail for a lack of competent medical evidence of current 
disability.  


ORDER

Service connection for a left ankle disorder, to include 
torn ligaments, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

